Citation Nr: 9920340	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-44 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pains, to 
include as due to an undiagnosed illness..

4.  Entitlement to service connection for muscle spasms, to 
include as due to an undiagnosed illness..

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness..

6.  Entitlement to restoration of a 30 percent disability 
evaluation for status post left knee reconstruction, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty from August 1980 to August 1983, 
from January 1991 to May 1991, and from July 1991 to October 
1991.  He served in the Southwest Asia theater of operations 
from January 27, 1991, to April 30, 1991, and from August 3, 
1991, to September 20, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in June 1996, the RO 
reduced the disability rating for the veteran's service-
connected left knee disability from 30 percent to 10 percent, 
effective from September 1, 1996.  The veteran initiated and 
completed an appeal from that determination.  By rating 
decision in July 1998, the RO retroactively restored the 
rating to 20 percent, effective from September 1, 1996.  
However, the issue remains in appellate status since this 
action did not constitute a full restoration to 30 percent. 

By rating decision in August 1997, the RO denied entitlement 
to service connection for headaches, for lung and chest 
problems, for joint pains, for skin rashes, for muscle spasms 
(to include pain and twitching), and for fatigue.  The 
veteran initiated and completed appeals as to these 
determinations as well.  By rating decision in July 1998, 
service connection was established for skin rash disability 
which was described for rating purposes as dermatitis of the 
face.  The skin disability issue is therefore no longer in 
appellate status. 

The Board observes that the veteran's representative has 
advanced argument to the effect that a separate disability 
rating for arthritis of the left knee is warranted pursuant 
to an opinion of VA's General Counsel.  See VAOPGCPREC 23-97 
(July 1, 1997).  It appears that the RO has considered this 
argument in the context of its analysis of the restoration 
issue on appeal.  However, the Board views this argument as 
more in the nature of a claim for an increased rating, an 
issue which has not been formally adjudicated by the RO.  
Accordingly, the veteran's claim of entitlement to a separate 
disability rating for arthritis of the left knee is hereby 
referred to the RO for formal adjudication in the context of 
a new increased rating claim.  Consideration of the 
representative's argument in the context of the restoration 
issue is not necessary in view of the following Board 
decision on that issue.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from January 1991 to April 1991, 
and from August 1991 to September 1991.

3.  Evidence of record includes non-medical indicators that 
are capable of independent verification which show that the 
veteran currently suffers from disability manifested by 
headaches which cannot be attributed to a known clinical 
diagnosis.

4.  There is no medical diagnosis of disability manifested by 
joint pains (other than symptoms associated with the 
veteran's service-connected left knee disability) which is 
related to the veteran's period of active military service, 
nor is there any objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which show that the 
veteran currently suffers from disability manifested by such 
joint pains which cannot be attributed to a known clinical 
diagnosis.

5.  There is no medical diagnosis of disability manifested by 
muscle spasms (including twitching) which is related to the 
veteran's period of active military service, nor is there any 
objective evidence perceptible to an examining physician, or 
other non-medical indicators that are capable of independent 
verification, which show that the veteran currently suffers 
from disability manifested by such muscle spasms which cannot 
be attributed to a known clinical diagnosis.

6.  Evidence of record includes both medical and non-medical 
indicators that are capable of independent verification which 
show that the veteran currently suffers from disability 
manifested by fatigue which cannot be attributed to a known 
clinical diagnosis.

7.  At the time of the June 1996 rating decision which 
reduced the 30 percent evaluation for status post left knee 
reconstruction to 10 percent, the positive and the negative 
evidence was in a state of equipoise as to whether such 
reduction was warranted. 



CONCLUSIONS OF LAW

1.  Disability manifested by headaches was incurred in the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

2.  Disability manifested by joint pains (other than symptoms 
associated with the veteran's service-connected left knee 
disability) was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

3.  Disability manifested by muscle spasms (including 
twitching) was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  Disability manifested by fatigue was incurred in the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

5.  Restoration of the 30 percent disability evaluation for 
status post left knee reconstruction is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that claims based on lung 
and chest disability and joint pains as due to an undiagnosed 
illness were denied by rating decision in November 1995, from 
which decision the veteran did not appeal.  The November 1995 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, subsequent changes to pertinent laws and 
regulations were made which affected the criteria for 
recovery based on an undiagnosed illness.  It appears that 
the RO therefore treated the veteran's current claims on a de 
novo basis (as opposed to viewing them as requests to 
reopen), and the Board will do the same.  

The Board also notes at this point that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  In view of the 
particular nature of the claimed disabilities, and the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding 
service connection for disability due to undiagnosed 
illnesses for such veterans, the Board finds that the 
veteran's claims are well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim. 

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Also in August 1996, the RO sent a letter to friends of the 
veteran whom he reported had knowledge of his condition, 
identified herein as "A.M." and "D.W."  Two statements 
were subsequently obtained from A.M.  There is no record of a 
response from D.W.  In addition, a review of the claims file 
shows that the RO has obtained, or attempted to obtain, all 
identified records of treatment. The Board also notes a 
request by the RO to the veteran to furnish any service 
medical records which may be in his possession.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a). For a showing of chronic disease during 
service there is required a combination of manifestations 
sufficient to identity the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings.  38 C.F.R. 
§ 3.303(b).  If a condition noted during service is not shown 
to be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include fatigue, headache, muscle pain, joint pain, 
and signs or symptoms involving the respiratory system.  
Objective indications of chronic disability include both 
objective evidence perceptible to an examining physician and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

A.  Headaches.

Service medical records do document trauma to the head in May 
1983 with complaints of head pain, but subsequent service 
medical records (including the reports of periodic 
examinations) do not show a continuity of symptoms so as to 
warrant service connection on a direct basis.  

The Board notes that VA examination in March 1998 resulted in 
a diagnosis of "classic migraine developing while the 
veteran was in the Persian Gulf."  After reviewing the 
examination report, the Board is unable to find that the 
reported diagnosis can be accepted as a clinical diagnosis of 
a known disorder.  Moreover, it appears that the examiner's 
comments were based on history furnished by the veteran.  
Further, the examination did not include any special 
neurological tests which support a finding of migraine 
headaches as a clinically diagnosed entity.  

Notwithstanding the above, the Board does believe that the 
March 1998 examination report constitutes sufficient medical 
evidence confirming that the veteran does suffer from 
disability manifested by headaches.  Since (as stated above), 
there is not a clinical diagnosis of headache disability 
supported by examination findings, the Board concludes that 
the veteran's disability manifested by headaches is due to an 
undiagnosed illness.  Accordingly, service connection for 
disability manifested by headaches is warranted under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R § 3.317. 

B.  Joint Pain and Muscle Spasms.

Service medical records show treatment for various minor 
injuries to the hands and fingers (in addition to the left 
knee).  However, these injuries appear to have been acute in 
nature as evidenced by subsequent physical examinations which 
routinely showed that the veteran's musculoskeletal system 
was clinically evaluated as normal.  In fact, there is no 
clinical diagnosis of any disability manifested by joint 
paint other than that associated with an already service-
connected left knee disability.  There is therefore no basis 
for establishing service connection for any diagnosed chronic 
disability as being related to service. 

The essence of the  arguments advanced with regard to joint 
pain and muscle spasms would seem to fall within the scope of 
service connection as due to an undiagnosed illness.  
However, while the veteran has asserted that he suffers from 
joint pain and muscle spasms, and while a friend has referred 
to such problems in a written statement, the Board concludes 
that the preponderance of the evidence is against a finding 
that there are signs of joint pain and/or muscle spasms which 
cannot be attributed to a known clinical diagnosis.  

VA examination in March 1998 revealed no observable signs of 
muscle twitching or cramps, and muscle function was normal.  
Moreover, the veteran denied muscle weakness and no 
tenderness was reported.  Likewise, VA examination of the 
joints revealed no objective evidence of pain with regard to 
both shoulders, both elbows, and the right knee.  No 
abnormalities were noted on clinical examination.  Although 
the veteran related to the examiner that he suffered multiple 
joint pain two or three times a day, the examination report 
clearly shows no objective evidence perceptible to the 
examining physician regarding such complaints.  While the 
veteran's statements and those of lay witnesses may 
constitute non-medical indicators that are capable of 
independent verification, in this case there is no 
verification of the claimed signs.  

C.  Fatigue.

VA examination in April 1998 resulted in a diagnosis of 
chronic fatigue cause unknown.  Although no clinical findings 
were reported to support that diagnosis, the Board recognizes 
that fatigue, just as with headaches discussed earlier, may 
not be as easily documented from clinical findings on 
examination.  At any rate, just as with the headache issue, 
the VA examiner felt that a medical diagnosis of chronic 
fatigue was warranted.  Since the cause is unknown, the Board 
finds that it falls within the scope of being due to an 
undiagnosed illness.  Accordingly, entitlement to service 
connection for fatigue as due to an undiagnosed illness is 
warranted. 

D.  Restoration of 30 Percent for Left Knee Disability.

The veteran's service medical records show that the veteran 
initially hurt his left knee in about August 1981 after a 
fall.  He periodically sought treatment for left knee pain 
during his first period of service.  The assessments included 
left knee medial collateral ligament (MCL) knee strain.  In 
August 1991, during his second period of active duty, the 
veteran sustained a left knee injury after he "missed a 
step" while walking.  In October 1991, he underwent an 
arthroscopic debridement and partial meniscectomy of the left 
knee.  The diagnosis was partial medial meniscus tear and 
partial anterior cruciate ligament tear, left knee.  He 
apparently underwent an arthroscopy in August 1993.  A VA 
hospital report, dated in April 1994, shows that an MRI of 
the left knee showed an anterior cruciate ligament (ACL) tear 
and a medial meniscus tear.  The diagnosis was an ACL 
deficient left knee.  That same month, he underwent left ACL 
reconstruction.  

In January 1993, the RO granted service connection for a 
status post partial meniscectomy, left knee, evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In May 1994, this evaluation was increased to 30 
percent, effective July 16, 1993, and the veteran's service-
connected disability was recharacterized as a status post 
meniscectomy, left knee.  In March 1996, the RO notified the 
veteran that it was proposed that the evaluation for this 
disability be reduced from 30 percent to 10 percent.  The 
notice stated that the basis for the reduction was that the 
findings in VA outpatient treatment reports, dated in 1994 
and 1995, showed that he had a slight knee disability.  It 
was also noted that he had failed to report for a scheduled 
VA examination.  The veteran was advised that he had 60 days 
to provide evidence in support of his 30 percent evaluation, 
or the reduction would be carried out.  By that same letter, 
the veteran was also given an opportunity for a hearing.  See 
38 C.F.R. § 3.105(e) (1998).  In March 1996, the RO received 
a letter from the veteran in which he essentially requested 
another VA examination.  The veteran was subsequently 
afforded a VA examination of his left knee in April 1996.

In June 1996, the RO reduced the veteran's evaluation for his 
left knee disability to 10 percent.  Also in July 1996, the 
RO received the veteran's NOD with regard to the reduction.  
The veteran asserted that he was receiving VA treatment for 
his left knee about four times a month and that his left knee 
had been operated on by VA in both 1993 and 1994.  He further 
stated that he had constant left knee pain and swelling, and 
that he had been scheduled for consultation with an 
orthopedic surgeon.  Thus, the veteran questioned the 
propriety of the reduction.

In this respect, the Board notes that, procedurally, the 
requirements of 38 C.F.R. § 3.105(e) have been met as noted 
above.  There is no indication that the regional office did 
not comply with the requirements of 38 C.F.R. § 3.105(e).  
Moreover, the Board further notes that since the 30 percent 
rating was only in effect for about 3 years, the provisions 
of 38 C.F.R. § 3.344(a),(b) are not for application in this 
case.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155. 

In July 1998, the RO increased the evaluation for the 
veteran's service-connected status post left knee 
reconstruction to 20 percent, effective September 1, 1996.  
The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (pertaining to residuals 
of other knee injuries).  Under DC 5257, a 10 percent rating 
will be assigned only when such symptomatology may be more 
appropriately characterized as "slight," a 20 percent rating 
will be assigned only when such symptomatology may be more 
appropriately characterized as "moderate," a 30 percent 
rating will be assigned only when such symptomatology may be 
more appropriately characterized as "severe."  38 C.F.R. 
§ 4.71a, DC 5257.

In reviewing this case, the record reflects that in June 
1996, the RO reduced the veteran's evaluation for his 
service-connected status post left knee reconstruction from 
30 to 10 percent.  The stated basis for the reduction was 
that VA outpatient reports, as well as a VA examination 
report dated in April 1996, showed that his left knee had 
improved such that the 30 percent rating was not in order. 

VA outpatient reports, dated in 1994 and 1995, show that the 
veteran complained of left knee pain on several occasions.  
The assessments included chronic knee pain.  The 1995 reports 
generally showed that the left knee was noted to be without 
instability, effusion, erythema, warmth, with the exception 
that some mild suprapatellar swelling was noted in January 
1995, after the veteran twisted his knee during a fall on 
some ice.  These reports also show that there were findings 
of tenderness around the left knee.

The Board initially notes that a review of the April 1996 VA 
examination report shows that it is about one-half a page in 
length.  About three lines were devoted to the history of the 
veteran's left knee disability, about three lines were 
devoted to the veteran's complaints, and about four lines 
were devoted to clinical findings.  The veteran was noted to 
have been able to ambulate, and there was no subluxation or 
instability.  Range of motion studies showed 0 degrees of 
extension and 95 degrees of flexion.  X-rays revealed 
slightly progressed arthritis, and bolts in the distal femur 
and proximal tibial residual to previous surgery.  The 
diagnoses were history of several surgeries, left knee, and 
history of reconstructive surgery, left knee, in 1995.

Under 38 C.F.R. § 3.344(c), reexaminations disclosing 
improvement will warrant reduction in rating.  In this case, 
the relevant evidence showed that the veteran had undergone 
at least three left knee surgeries, had residual hardware in 
the left knee, and that there was X-ray evidence of 
arthritis.  However, the VA examination report was devoid of 
findings pertaining to functional loss, such as finding on 
weakness or atrophy.  The Board is required to take pain 
symptoms and weakness into account in ratings evaluations.  
38 C.F.R. §§ 4.40; 4.45(f)(1998); see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  

Based on the foregoing, the Board finds that the evidence, in 
particular the April 1996 VA examination report, was 
insufficient to disclose improvement.  In view of the 
documented pathology of the left knee, and credible evidence 
of arthritis and diagnosed chronic left knee pain, as well as 
the lack of medical evidence pertaining to functional loss, 
and the lack of other evidence demonstrating improvement in 
the functioning of the veteran's left knee, the Board 
concludes that restoration of the 30 percent rating for the 
veteran's status post left knee reconstruction is in order.  
There is insufficient evidence to show that there was an 
actual change in the subjective or objective manifestations 
of the disability in question, or that there was any 
demonstrated improvement in the ability to function so as to 
permit a reduction in the previously assigned 30 percent 
rating.  Accordingly, entitlement to restoration of the 30 
percent evaluation for status post left knee reconstruction 
is warranted.

Conclusion

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
with regard to the issues which the Board has denied, there 
is not a state of equipoise of the positive evidence with the 
negative evidence.


ORDER

Entitlement to service connection for disability manifested 
by headaches is warranted.  Entitlement to service connection 
for disability manifested by fatigue is warranted.  
Entitlement to restoration of the 30 percent disability 
evaluation for left knee disability is warranted.  To this 
extent, the appeal is granted. 

Entitlement to service connection for joint pains is not 
warranted.  Entitlement to service connection for muscle 
spasms is not warranted.  To this extent, the appeal is 
denied. 



REMAND  

Respiratory Disability. 

With regard to the veteran's claim for bronchitis, the 
veteran's service medical records are silent as to complaints 
or treatment for bronchitis.  However, reports of medical 
history, dated in January and July of 1991, respectively, 
contain notations that the veteran used a ventilator for 
bronchitis (in one case, followed by a question mark).  In a 
report of medical history, dated in October 1991, the veteran 
indicated that he had asthma, and asthma was noted on the 
back of the accompanying examination report.  

In particular, the Board notes that the veteran's DD Form 214 
indicates that the veteran's second period of service began 
on January 20, 1991.  The veteran's report of medical 
history, dated January 22, 1991, shows that he reported that 
he used an inhaler for his bronchitis.  The evidence 
therefore shows that just two days after his second period of 
service began, the veteran reported that he used an inhaler.  
In addition, the veteran's November 1993 VA examination 
report shows that he was diagnosed with simple bronchitis.  
Post-service records include VA outpatient records with a 
February 1995 assessment of possible hyperactive airways 
disease.  A May 1995 report contains an impression of chronic 
bronchitis.  

There thus appears to be some evidence of respiratory 
problems (at least as late as 1995).  It is not clear from 
the record whether such reported problems are chronic or 
whether they can be attributed to known clinical diagnoses.  
Further development of the medical evidence in this regard is 
necessary to allow for informed appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA medical records not 
already in the claims file should be 
obtained and made of record. 

2.  The RO should schedule the veteran 
for a special respiratory examination to 
determine the nature and etiology of any 
respiratory problems.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination, and all 
indicated tests (including pulmonary 
functions studies) deemed medically 
advisable should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should clearly 
report all clinical and special test 
findings and, all clinical diagnoses, if 
any, supported by such findings should be 
reported.  As to any clinical diagnosis 
of respiratory disability, the examiner 
should state an opinion as to whether 
such disability was first manifested 
during service or is otherwise due to 
service.  If there is any objective 
evidence perceptible to the examining 
physician of respiratory problems which 
cannot be attributed to a known clinical 
diagnosis, then the examiner should so 
state.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim 
based on respiratory disability can be 
granted.  If the claim remains denied, 
then the veteran and his representative 
should be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for appellate review. 

The purpose of this remand is to clarify the medical record.  
The veteran is free to 


submit additional evidence and argument in support of his 
appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


